Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 3/21/2022 is acknowledged. Claims 1-16 are pending in this application. Claims 1-4 and 9-16 are under examination. Claims 5-8 are withdrawn from consideration as being drawn to a non-elected invention.
Applicants are requested to use appropriate status identifiers for all claims.
Claim Rejections/Objections Withdrawn
The rejection of claim 15 under 35 U.S.C. §103, as obvious over Jurkunas ‘380 in view of Gaillard ‘333 is withdrawn in response to Applicants’ amendment. is withdrawn in response to Applicant’s amendment and arguments.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The rejection of claims 1-4 and 9-14 under 35 U.S.C. §102(a)(1) as anticipated by Jurkunas ‘380 is maintained for reasons of record in the Office action mailed 10/20/2021. Applicants’ argument in traverse has been carefully considered but has been found unpersuasive. Claim 1 as amended still encompasses administration of an antioxidant to a subject undergoing an ophthalmic surgical procedure. The addition of language reciting the intended effect, like the recitation of an intended use, does not add a patentable distinction.
Allowable Subject Matter
Claims 15 and 16 are objected to as depending from a rejected base claim but are otherwise allowable.
	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622